Citation Nr: 0017618	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  98-21 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder for the period prior to September 9, 1998.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran an increased rating, to 50 
percent, for his service connected post traumatic stress 
disorder.  He responded with a June 1998 notice of 
disagreement regarding the awarded disability rating, and 
this appeal was initiated.  

In a May 1999 rating decision, the veteran was awarded an 
increased rating, to 70 percent, for his post traumatic 
stress disorder.  In February 2000, the RO in effect  awarded 
the vetera100 percent schedular rating; however, this award 
was only made effective from September 9, 1998, onward.  
Thus, the issue on appeal becomes entitlement to an increased 
rating, in excess of 70 percent, for post traumatic stress 
disorder for the period prior to September 9, 1998.  


FINDING OF FACT

The veteran's post traumatic stress disorder results in 
angry, violent outbursts and other grossly inappropriate 
behavior.  


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
post traumatic stress disorder for the period prior to 
September 9, 1998, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.130, Diagnostic 
Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim in December 1996 for an increased 
rating for his post traumatic stress disorder, at the time 
rated as 30 percent disabling.  He cited an increase in the 
severity of this symptomatology, and alleged an increased 
rating was warranted.  

In support of his claim, extensive treatment records have 
been obtained by the RO.  In March 1997, VA counselor T.J.Z., 
who has been treating the veteran for several years, wrote 
that the veteran was "inappropriate" in group therapy.  He 
had problems with anger control which made him disruptive in 
groups.  On another occasion, he was "inappropriate and 
argumentative" with other treatment group members, and he 
smiled while discussing his recent assault on his estranged 
wife and a friend.  In July 1998, according to treatment 
notes, he went into a rage at a community softball game and 
had to be restrained by others.  A March 1999 clinical 
notation describes his conduct as "grossly inappropriate to 
the situation" on occasion.  He has difficulty managing his 
anger and rage, with several manic and/or violent outbursts.  
A Global Assessment of Functioning (GAF) score of 21-30 was 
given.  

A social survey was afforded the veteran in March 1997.  
After extensive examination of the veteran and his medical 
history, the VA examiner determined the veteran had a 
"severe" level of disability.  He was impaired in his 
ability to interact with people and establish stable 
relationships, control his anger, and maintain his motivation 
for daily activities.  His level of agitation was noted to be 
increasing.  

In a March 1998 rating decision, the RO awarded the veteran 
an increased rating, to 50 percent, for his service connected 
post traumatic stress disorder.  He responded with a June 
1998 notice of disagreement regarding the awarded disability 
rating, and this appeal was initiated.  

In a May 1999 rating decision, the veteran was awarded an 
increased rating, to 70 percent, for his post traumatic 
stress disorder.  In February 2000, the RO awarded the 
veteran a total (100 percent) disability rating; however, 
this award was only made effective from September 9, 1998, 
onward. 

Analysis

The veteran seeks an increased rating for his service 
connected post traumatic stress disorder for the period prior 
to September 9, 1998.  A claim for an increased rating for a 
service connected disability is well grounded where the 
veteran asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of his service connected disability, his claim is 
well grounded, and the VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

The rating criteria for post traumatic stress disorder 
provide for a 100 percent rating when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

In the present case, the medical evidence is sufficient to 
support an increased schedular rating to 100 percent for the 
veteran's post traumatic stress disorder, for the period 
prior to September 9, 1998.  

As is noted above, the veteran has been afforded numerous VA 
psychiatric examinations, as well as outpatient counseling, 
treatment, and medication.  These records reflect that the 
veteran has consistently demonstrated difficulty managing his 
anger; as a result, he has demonstrated grossly inappropriate 
behavior in both clinical and public settings.  At times, he 
has been a physical danger to others.  In March 1997, a VA 
counselor stated that the veteran was "inappropriate" in 
group therapy due to anger issues.  In July 1998, according 
to treatment notes, he went into a rage at a community 
softball game and had to be restrained.  A March 1999 
clinical notation describes his conduct as "grossly 
inappropriate to the situation."  He has experienced 
difficulty managing his anger and rage, with a history of 
several manic and/or violent outbursts.  A Global Assessment 
of Functioning (GAF) score of 21-30 was given.  The Global 
Assessment of Functioning is recognized as a scale reflecting 
the subject's psychological, social, and occupational 
functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV), a Global Assessment of Functioning score 
between 21-30 represents "serious impairment in 
communication or judgment, or inability to function in almost 
all areas."  American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed., pp. 46-
47 (1994).  

38 C.F.R. § 4.21 states "it is not expected, especially with 
the more fully described grades of disabilities, that all 
cases will show all the findings specified."  38 C.F.R. 
§ 4.21 (1999).  Thus, in the present case, while the veteran 
has not demonstrated such symptoms as gross impairment in 
thought processes or persistent delusions and/or 
hallucinations, an increased rating to 100 percent for the 
period prior to September 9, 1998, is nevertheless warranted.  
He has demonstrated sufficient impairment due to his post 
traumatic stress disorder, resulting in grossly inappropriate 
behavior and occasional danger to others, that in light of 
38 C.F.R. §§ 4.3 and 4.7, a 100 percent rating is warranted 
for the time period prior to September 9, 1998.  The totality 
of the evidence demonstrates an overall degree of impairment 
sufficient to support such a rating.  


ORDER

An increased rating, to 100 percent, for the period prior to 
September 9, 1998, is warranted for the veteran's post 
traumatic stress disorder.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

